Title: From John Adams to William Heath, 18 February 1776
From: Adams, John
To: Heath, William


     
      Dear sir
      Philadelphia Feby. 18. 1776
     
     Your Favour of January 22d. never reached me, untill my arrival at this City.
     I am much obliged to you for the Information you have given me of the Character and services of Coll. Baldwin, and should be happy to do any Thing in my Power, to obtain Justice for so deserving an officer. Upon shewing your Letter and another from him to some of my Colleagues, they are of opinion that Coll. Baldwin will have a better Chance for obtaining an Adequate Establishment, by making a Representation of the Facts to his Excellency supported by a Line from you, and General Putnam who I perceive has written to my Friend Mr. Adams in his favour, and requesting General Washington to represent them to Congress, or to inclose your Representation, than by any Motion that we can make because a suspicion may arise that the Motion is made by us, without any Intimation from the General because of some Disgust that he may have taken at Coll. Baldwin, which though it would be a groundless would be a natural Jealousy.
     I dont mean by this, to decline making such a Motion. I will readily do it, but should be glad of the Generals opinion to assist it, and also should be glad to know whether Coll. Baldwin had any Command in the Army and what it is, or has any station there besides that of overseer or Director of the Works and whether he has any Commission or Warrant and what it is—because he informed me, he cannot now receive more than Captains Pay. I should be glad to know what Title he had to that.
     I should also wish to know your opinion of his Qualifications to serve as an Engineer, in Canada or any other Department, and indeed what other Engineers there are in your Army. Engineers are very scarce, rare and dear. We want many, and seem to have none. I think it high Time We should have an Academy for their Education. Our Country abounds with young Gentlemen of Genius and Learning. It grieves me that so few of them think of turning their Talents to so honourable, so usefull, and so profitable a Branch of Science. I am sir with great Esteem and Respect your very humble servant,
     
      John Adams
     
    